DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the Request For Continued Examination submitted on October 21, 2020.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 8, 2021 was filed after the mailing date of the office action on July 21, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, Souyma Panda, Reg. No. 60,447 on March 12, 2021 through subsequent communications following a 
Listing of Claims:
1.    (Currently Amended) A non-transitory computer-readable medium that stores a program, which when executed by circuitry of a server, causes the circuitry to:
obtain a plurality of use conditions for restricting use of a plurality of groups of applications in a first client device of a first user, each application being associated with at least one of the groups, each group being associated with at least one use condition of the plurality of use conditions;
obtain, via a communication network, a use status of each application included in a first group of the groups in the first client device, wherein:
 the use status comprises information registered in each application subject to at least one use condition and includes at least one of use amounts, use times, use intervals, and use of message transmissions and receptions for the application running in a predetermined period in the first client device; and
the use status for each application in the first group and subject to the same at least one use condition is accumulated to provide an obtained use status;
determine whether the obtained use status satisfies the at least one use condition associated with the first group, wherein the at least one use condition is satisfied if the obtained use status does not exceed an upper limit or violate a condition; and
responsive to determining that the obtained use status does not satisfy the at least one use condition associated with the first group:[[,]]
 send, via the communication network to a second client device of a second user different from the first user, a notification that the obtained use status does not satisfy the at least one use condition associated with the first group;[[,]] and
enable, via the communication network, the second user of the second client device to restrict the use of the first group in the first client device.

2.    (Previously presented) The non-transitory computer-readable medium according to claim 1, wherein the program, when executed by the circuitry, causes the circuitry to
obtain, as the at least one use condition associated with the first group, a use amount upper limit, which is an upper limit of use amount of the application in a predetermined period,
obtain the use amount of each application included in the first group in the predetermined period,
determine whether the obtained use amount exceeds the use amount upper limit, and
responsive to determining that the use amount exceeds the use amount upper limit, send the notification to the second client device and/or restrict the use of the first group in the first client device.

3.    (Previously presented) The non-transitory computer-readable medium according to claim 1, wherein the program, when executed by the circuitry, causes the circuitry to
obtain, as the at least one use condition associated with the first group, a use time upper limit, which is an upper limit of a use time of the application in a predetermined period,
obtain the use time of each application included in the first group in the predetermined period,
determine whether the obtained use time exceeds the use time upper limit, and
responsive to determining that the use time exceeds the use time upper limit, send the notification to the second client device and/or restrict the use of the first group in the first client device.

4.    (Previously presented) The non-transitory computer-readable medium according to claim 1, wherein the program, when executed by the circuitry, causes the circuitry to

obtain a record of the use time of day of each application included in the first group,
determine whether the obtained record satisfies the condition on the use time of day, and
responsive to determining that the record does not satisfy the condition on the use time of day, send the notification to the second client device and/or restrict the use of the first group in the first client device.

5.    (Previously presented) The non-transitory computer-readable medium according to claim 1, wherein the program, when executed by the circuitry, causes the circuitry to
obtain, as the at least one use condition associated with the first group, a condition on transmission and reception of a message with another user who uses the application,
obtain a transmission and reception status of the message with the other user in each application included in the first group,
determine whether the obtained transmission and reception status does not satisfy the condition on the transmission and reception, and
responsive to determining that the transmission and reception status does not satisfy the condition on the transmission and reception, send the notification to the second client device and/or restrict the use of the first group in the first client device.

6.    (Previously presented) The non-transitory computer-readable medium according to claim 1, wherein the program, when executed by the circuitry, causes the circuitry to 
obtain attribute information input to the application in the first client device, compare the obtained attribute information with attribute information of the first user stored in a memory,

responsive to determining that the obtained attribute information does not match the attribute information of the first user, send a notification to the second client device and/or restrict the use of the first group in the first client device.

7.    (Original) The non-transitory computer-readable medium according to claim 1, wherein the program, when executed by the circuitry, causes the circuitry to 
obtain attribute information input to the application in the first client device, and
notify the second client device of the obtained attribute information.

8.    (Original) The non-transitory computer-readable medium according to claim 1, wherein the program, when executed by the circuitry, causes the circuitry to
responsive to the application being executed, obtain attribute information of the first user stored in a memory, and
store identification information of the application in the first client device in association with the attribute information.

9.    (Original) The non-transitory computer-readable medium according to claim 6, wherein the program, when executed by the circuitry, causes the circuitry to:
responsive to the attribute information being not stored in the memory, request the second client device to register the attribute information.


after the at least one use condition is associated with the first group, obtain an application use history of the first client device in a predetermined period,
determine whether or not the application use history satisfies the at least one use condition associated with the first group in the predetermined period based on a time elapsed from when the at least one use condition is associated with the first group, and
responsive to determining that the application use history satisfies the at least one use condition associated with the first group, give a reward available in a game that can be played with execution of the application to a user using the application or a manager.

11.    (Cancelled).

12.    (Currently Amended) A method comprising:
obtaining, by circuitry of a server, a plurality of use conditions for restricting use of a plurality of groups of applications in a first client device of a first user, each application being associated with at least one of the groups, each group being associated with at least one use condition of the plurality of use condition;
obtaining, by the circuitry via a communication network, a use status of each application included in a first group of the groups in the first client device, wherein:
 the use status comprises information registered in each application subject to at least one use condition and includes at least one of use amounts, use times, use intervals, and use of message transmissions and receptions for the application running in a predetermined period in the first client device; and
the use status for each application in the first group and subject to the same at least one use condition is accumulated to provide an obtained use status;
determining, by the circuitry, whether the obtained use status satisfies the at least one use condition associated with the first group, wherein the at least one use condition is satisfied if the obtained use status does not exceed an upper limit or violate a condition;
responsive to determining that the obtained use status does not satisfy the at least one use condition associated with the first group:[[,]] 
sending, by the circuitry via the communication network to a second client device of a second user different from the first user, a notification that the obtained use status does not satisfy the at least one use condition associated with the first group;[[,]] and
enabling, by the circuitry of the communication network, the second user of the second client device to restrict 

13.    (Currently Amended) A system, comprising:
a memory; and
circuitry configured to:
obtain, from the memory, a plurality of use conditions for restricting use of a plurality of groups of applications in a first client device of a first user, each application being associated with at least one of the groups, each group being associated with at least one use condition of the plurality of use conditions;
obtain, via a communication network, a use status of each application included in a first group of groups in the first client device, wherein:
 the use status comprises information registered in each application subject to at least one use condition and includes at least one of use amounts, use times, use intervals, and use of message transmissions and receptions for the application running in a predetermined period in the first client device; and
the use status for each application in the first group and subject to the same at least one use condition is accumulated to provide an obtained use status;
determine whether the obtained use status satisfies the at least one use condition associated with the first group, wherein the at least one use condition is satisfied if the obtained use status does not exceed an upper limit or violate a condition; and
responsive to determining that the obtained use status does not satisfy the at least one use condition associated with the first group:[[,]] 
send, via the communication network to a second client device of a second user different from the first user, a notification that the obtained use status does not satisfy the at least one use condition associated with the first group;[[,]] and[[
enable, via the communication network, the second user of the second client device to restrict the use of the first group in the first client device.

14.    (Previously presented) The non-transitory computer-readable medium according to claim 1, wherein the plurality of groups includes the first group including a first plurality of applications, and a second group including a second plurality of applications that is different from the first plurality of applications.

15.    (Previously presented) The non-transitory computer-readable medium according to claim 1, wherein the first group includes a first plurality of applications, and the program, when executed by the circuitry, causes the circuitry to:

obtain the use time of each of the first plurality of applications in the predetermined period,
determine whether accumulation of the obtained use time of each of the first plurality of applications exceeds the use time upper limit, and
responsive to determining that the accumulation of the use time exceeds the use time upper limit, send the notification to the second client device and/or restrict the use of the first group in the first client device.

16.    (Previously presented) The non-transitory computer-readable medium according to claim 1, wherein the first group includes a first plurality of applications, and the program, when executed by the circuitry, causes the circuitry to:
obtain, as the at least one use condition associated with the first group, a use time upper limit, which is an upper limit of a use time of the first group in a predetermined period,
obtain the use time of each of the first plurality of applications in the predetermined period,
determine whether the obtained use time of any of the first plurality of applications exceeds the use time upper limit, and
responsive to determining that the use time exceeds the use time upper limit, send the notification to the second client device and/or restrict the use of the first group in the first client device.

35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 


Reasons For Allowance
The following is an examiner’s statement for reason for allowance.  The closest prior art of record Pesek et al. (U.S. 2015/0032887 A1; herein referred to as Pesek) in view of Day II (U.S. 2017/0149795 A1; herein referred to as Day) in further view of Montgomery et al. (U.S. 2014/0280944 A1; herein referred to as Montgomery) does not teach computer readable medium, method and system for the association of applications into a group that is part of a plurality of groups such that the applications in the group can be restricted in a first device through the control of a second device, wherein the second device associates a plurality of use conditions with each group..  Therein, a use status of each application included in the group is obtained and accumulated amongst the applications 
Pesek is directed to systems and methods for monitoring applications used on mobile computing devices, and in particular to monitoring application usage at target mobile devices via remote monitoring mobile devices.  Pesek teaches some of the elements of the claimed invention: (obtain a plurality of use condition (e.g. access restrictions –see ¶ [0006] for restricting use in a first client device (e.g. Target device 120 – Fig. 1) of a first user (e.g. user of the target device – see abstract, see ¶ [0006]) obtain, via a communications network (see Fig. 1, ¶ [0016]) , a use status in the first client device and determine whether the obtained use status (e.g. .invoked action) satisfies the use condition (e.g. access restriction)  (see ¶ [0039] and responsive to determining that the use status does not satisfying the use condition, send, via the communications network, to a second client device (e.g. Monitoring device 130 – Fig. 1) of a second user (e.g. user of monitoring device – see abstract)) different from the first user, and restrict the use in the first client device (see  ¶ ¶ [0005-0006]).  However, Pesek does not teach all of the elements and limitations of the claimed invention.
Day is directed to systems and methods for allowing parents to view and track smart phone activities of their children wherein a module of the cell phone can access and extract data from or about more than one of the smart phone's other software applications, including at least two of the following: a texting application, a social media application, an image application that facilitates transmission or reception of images, and a web browser application.  In combination with Pesek, Day teaches some of the elements of the claimed invention: (a notification that the use status of the first group of applications does not satisfy the use condition (see ¶ [0102], ¶ ¶ [0124 -0125]).  However, the 
Montgomery is directed to systems and methods to enable access, by a user, to a first application via the computing device, while concurrently disabling access to a second application. Using at least one processor, a predetermined amount of engagement by the user with the first application is detected. Responsive to the detection of the predetermined amount of engagement, access to the second application via the computing device is selectively enabled. In combination with Pesek and Day, Montgomery teaches some of the elements of the claimed invention (each application being associated with at least one of the groups (set of applications) (see ¶ [0019], ¶ [0027]) each group being associated with at least one use condition (required amount of usage) (see ¶ [0023]) of the plurality of use conditions (see Fig. 9, ¶ [0096])).  However, the combination of Pesek, Day, and Montgomery does not teach all of the elements and limitations of the claimed invention.
In particular the cited prior art fails to teach with specificity the obtaining of use conditions to be applied to applications associated with the group,  so that when, obtaining a use status of each application included in first group wherein the use status comprises information registered in each application subject to at least one use condition and includes at least one of use amounts, use times, use intervals, and use of message transmissions and receptions for the application running in a predetermined period in the first client device; and the use status for each application in the first group and subject to the same at least one use condition is accumulated to provide an obtained use status, a determination of whether the use status’ obtained from the group satisfies at least one use condition associated with the group occurs if the obtained use status does not exceed an upper limit or violate a condition.  If the determination is that the use status’ of the group of applications is not satisfied, one or all of the applications in the group can be restricted.  For example, while the prior art Montgomery enables the association of applications into groups such as educational applications, game applications, the use status comprises information registered in each application subject to at least one use condition and includes at least one of use amounts, use times, use intervals, and use of message transmissions and receptions for the application running in a predetermined period in the first client device; and the use status for each application in the first group and subject to the same at least one use condition is accumulated to provide an obtained use status; determine whether the obtained use status satisfies the at least one use condition associated with the first group, wherein the at least one use condition is satisfied if the obtained use status does not exceed an upper limit or violate a condition;) as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of the instant application (pages 21 – 25:   ¶ ¶ [0073 -0082], Figs. 9a, 9b, 9c) describe the characteristics of the applicant’s invention which is distinctive from the prior art and is recited in the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 – 10 and 12 - 16 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES N FIORILLO/Examiner, Art Unit 2444